[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff Jay E. Wahlberg appeals the decision of the defendant Commissioner of Motor Vehicles (Commissioner) suspending his motor vehicles operator's license. The Commissioner acted pursuant to General Statutes 14-227b. The appeal is authorized by General Statutes 4-183. The court rules in favor of the plaintiff.
The basis of the Commissioner's action in suspending the plaintiff's license was the finding of his hearing officer that the plaintiff refused to submit to a breath test. The plaintiff contends, in opposition, that that finding was erroneous, citing Dorman v. DelPonte, 41 Conn. Sup. 437;582 A.2d 473 (1990).
The plaintiff filed a brief in support of his appeal and appeared and presented oral argument at the court hearing. Counsel for the defendant Commissioner did not file a brief and did not appear at the court hearing on December 15, 1992. Counsel had not requested a continuance and has offered no explanation for his absence or failure to file a brief. CT Page 11519 Associate counsel in the attorney general's office was present in court on another matter at the time of the hearing in this case, but he was not prepared to proceed.
The court has carefully studied the record, including, in particular, the police officer's A-44 report form. In the absence of any opposition by the Commissioner, the court agrees with the plaintiff that the reasoning of the decision in Dorman v. DelPonte should control in this case.
The appeal is sustained.
Maloney, J.